

	

		II

		109th CONGRESS

		1st Session

		S. 2176

		IN THE SENATE OF THE UNITED

		  STATES

		

			December 22 (legislative day, December 21),

			 2005

			Mr. Bayh (for himself,

			 Mr. Durbin, and Ms. Landrieu) introduced the following bill; which

			 was read twice and referred to the Committee on Armed

			 Services

		

		A BILL

		To amend title 10, United States Code, to

		  modify eligibility for income replacement payments for Reserves experiencing

		  extended and frequent mobilization for active duty service.

	

	

		1.Modification of eligibility

			 for income replacement payments for Reserves experiencing extended and frequent

			 mobilization for active duty serviceSubsection (b)(1) of section 910 of title

			 10, United States Code, as added by section 614 of the National Defense

			 Authorization Act for Fiscal Year 2006 (Public Law 109–__), is amended by

			 striking 18 continuous months of service and inserting

			 six continuous months of service.

		

